Title: From John Adams to the President of Congress, 5 July 1781
From: Adams, John,Thaxter, John
To: President of Congress,Huntington, Samuel



Amsterdam, 5 July 1781. RC and signature in John Thaxter’s hand PCC, No. 84, III, f. 254–261. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:540–543.
This is the first of a series of letters to Congress that John Thaxter composed in John Adams’ name during Adams’ absence at Paris. They are dated 5, 7 (
first and second letters

), 10, 13 (
first and second letters

), 17, and 21 July (all calendared below), and 24 (
first and second letters

) July (both Adams Papers). Except for the two letters of 24 July, which were never sent to Congress, these letters have been calendared because, according to Adams’ statement appearing immediately before this letter as published in the Boston Patriot in 1809, “During my absence, which was nearly through the whole month of July, the following state papers were translated by the gentlemen of my family, whom I left in Holland, and transmitted to Congress, or to be kept for me to sign, according to my directions after my return” (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 534).
In this letter John Thaxter included a proposition by William V to the States General on 28 June and related documents printed in Dutch newspapers, including the Gazette de Leyde of 6 July. The Stadholder called on the States General to investigate why the Netherlands was unprepared to prosecute the war against Great Britain. In the course of his request, William V denied any responsibility for the lack of sufficient ground and naval forces. The States General agreed to undertake the requested investigation.
